Title: Friday August 17th 1781.
From: Adams, John Quincy
To: 


       Niemersat we enter’d Poland and were searched there, and about a Mile farther we enter’d into Courland which is a Prus-sian Polish Province , taken from Poland in the late division. We rode in Courland till we came at about 60 English Miles from this place and then we enter’d Semigaul Semigallia, which is a different Province but the same dutchy as Courland; it is call’d the dutchy of Courland and Semigaul; We pass’d Mittau, which is the capital of Courland and Semigaul yesterday afternoon at about 4 o’clock; it is but a small town, but the duke has a palace there; it is distant from Riga about 40 Engh. Miles. We cross’d, just before we enter’d the city, the river Dwina upon which Riga stands; it divides the Province of Livonia from the dutchy of Courland and Semigaul.
       The country from Memel to Riga is almost all sand; tho’ there is for about 40 English Miles in Courland some very fine land; there are a number of forests on the road, and there is one, which is about 50 English Miles long.
       Riga is the capital of Livonia; it stands upon an island point of land formed by the river Dwina, it is strongly fortified, and sustain’d a long siege when taken by the Russians under Prince Menzikoff, in 1710, but it is very small, not more than a mile long if it is so much. The Province of Livonia is reckon’d to be one of the most fertile Province of the North except Estonia. It was Conquer’d by Gustavus Adolphus from Russia And retaken by Peter the great from Charles the twelfth. The dominant Religion is the Lutheran; The residence of the governor is at Riga; you must get a Passport (from him,) for Post horses, otherwise you cannot get any, on the road for Petersburg.
      